ACCEPTED
                                                                                        04-15-00307-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                   7/24/2015 1:24:26 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                              NO. 04-15-00307-CV

                      IN THE COURT OF APPEALS           FILED IN
                                                 4th COURT OF APPEALS
                  FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                         SAN ANTONIO, TEXAS      07/24/2015 1:24:26 PM
                                                                   KEITH E. HOTTLE
                                       ***                              Clerk


               AUTOZONE, INC., AND AUTOZONERS, L.L.C.,
                                            Appellants

                                        V.

                                MARIO FLORES,
                                                        Appellee

                                       ***

            UNOPPOSED MOTION FOR EXTENSION OF TIME

      NOW COMES Appellee, MARIO FLORES, by and through his attorneys,

and hereby respectfully request that this Court issue an Order extending the

deadline for Appellee’s brief in this matter by twenty (20) days. The current

deadline for Appellee’s brief is July 27, 2015. Both parties are currently working

towards drafting an agreeable motion that disposes of this appeal. This is

Appellee’s first Motion for Extention of Time. The parties have conferred and this

motion is unopposed. A proposed order is attached for the Court’s convenience.

      WHEREFORE, Appellee MARIO FLORES respectfully moves this Court

to issue an Order Extending the deadline for Appellee’s brief by twenty (20) days.
                              Respectfully submitted,



THE CARLSON LAW FIRM, P.C.                     THE CARLSON LAW FIRM, P.C.
Jaime M. Lynn                                  Kiara Martinez
State Bar No. 24081762                         State Bar No. 00796973
jlynn@carlsonattorneys.com                     kmartinez@carlsonattorneys.com
11606 North Interstate Highway 35              400 West Jasper Road
Austin, Texas 78753                            Killeen, Texas 76542
(512) 346-5688                                 (254) 526-5688
(512) 719-4362                                 (254) 526-8204


                     By:          /s/ Kiara Martinez
                                   Kiara Martinez

                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rules of Appellate Procedure 9.4(i)(3), the undersigned

certifies that this motion complies with the type-volume limitations; that, exclusive

of the exempted portions, the brief contains 240 words and that the brief has been

prepared proportionally-spaced typeface using Times New Roman in body text.

                                  /s/ Kiara Martinez
                                      Kiara Martinez
                          CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing Motion was on the 24th day of July

2015, served in accordance with the Texas Rules of Appellate Procedure on the

following Counsel of record:

Via Fax: (210) 805-9654

BRETT REYNOLDS & ASSOCIATES, P.C.
Brett T. Reynolds
State Bar No. 16795500
btreynolds@btrlaw.com
1250 N.E. Loop 410, Suite 420
San Antonio, Texas 78209
(210) 805-9799
(210) 805-9654 (telecopier)


Via Fax: (210) 477-7466

THE LAW OFFICE OF JACQUELINE M. STROH, P.C.
Jacqueline M. Stroh
State Bar No. 00791747
jackie@strohappellate.com
10101 Reunion Place, Suite 600
San Antonio, Texas 78216
(210) 477-7416
(210) 477-7466 (telecopier)